NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                         THOMAS A. D. WHEELER,
                            Plaintiff/Appellant,

                                        v.

                               SARA DAVIS,
                              Defendant/Appellee.

                             No. 1 CA-CV 20-0146
                               FILED 8-24-2021


           Appeal from the Superior Court in Maricopa County
                          No. CV2014-090071
              The Honorable Tracey Westerhausen, Judge

                                  AFFIRMED


                                   COUNSEL

Thomas A. D. Wheeler, Mesa
Plaintiff/Appellant

Copper Canyon Law, LLC, Mesa
By D. Cody Huffaker
Counsel for Defendant/Appellee
                            WHEELER v. DAVIS
                            Decision of the Court



                     MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Paul J. McMurdie joined.


W E I N Z W E I G, Judge:

¶1            Thomas Wheeler appeals the superior court’s judgment in
favor of Sara Davis for damages and attorney fees arising from Wheeler’s
breach of a settlement agreement. We affirm.

            FACTS AND PROCEDURAL BACKGROUND

¶2            This appeal arises from a lawsuit and settlement agreement
between siblings over jointly-owned real property. The superior court
appointed a settlement judge to conduct a settlement conference in May
2018. After 10-plus hours of negotiations, the parties entered a “full
settlement” agreement of their dispute under Rule 80(d), Ariz. R. Civ. P.
The written settlement agreement directed the parties “to submit any
disagreement” over its “terms or implementation” to the settlement judge
“for binding resolution.” The parties notified the superior court of the
settlement and promised to “submit a Notice of Dismissal” once a formal
agreement was finalized. The lawsuit was dismissed without prejudice in
January 2019.

¶3            About three months later, Davis informed the settlement
judge that Wheeler had breached the settlement agreement and asked the
settlement judge to resolve the dispute. The settlement judge moved the
superior court to “reopen the case for the limited purpose of a further
hearing to resolve disputes regarding implementation of the settlement,”
which the superior court granted, directing the settlement judge to
“conduct a hearing to resolve disputes regarding implementation of the
terms of the settlement agreement,” and ordering the resolution “shall be
binding on the parties pursuant to the . . . settlement agreement.”

¶4           Wheeler and Davis appeared at the hearing. Wheeler argued
the settlement judge had no authority to proceed with a hearing or issue a
binding decision. The settlement judge rejected that argument and the
hearing moved forward. Wheeler and Davis testified under oath. Wheeler




                                     2
                            WHEELER v. DAVIS
                            Decision of the Court

conceded he breached the settlement agreement and agreed to “accept any
penalty” for his actions.

¶5            The settlement judge submitted his report and
recommendation to the superior court on July 31, 2019, finding that
Wheeler breached the agreement and ordering “Wheeler to pay damages
and specifically perform his contractual obligations.” On August 15, the
superior court adopted the report and recommendations as a “formal
order[].” The same day, Wheeler filed a pro se objection to the settlement
judge’s report and recommendation, arguing “[t]here was and is no ability
in anyone to create jurisdiction to re-open a case” for the settlement judge
“to make findings,” and the settlement judge exceeded his authority. On
August 21, the superior court rejected Wheeler’s objection because he was
previously represented by counsel in the lawsuit and his attorney had not
withdrawn. Wheeler’s attorney formally withdrew on August 25. The
record does not show that Wheeler reasserted his objection. The superior
court then issued a judgment mirroring the settlement judge’s
recommendation. Wheeler timely appealed. We have jurisdiction. See
A.R.S. § 12-2101(A)(1).

                               DISCUSSION

¶6            Wheeler raises two arguments on appeal. He argues he
“never agreed or asked for the settlement judge to sit in any adversarial
determination of the case after the disagreement arose,” and contends
“there is no power or jurisdiction anywhere that enable[d]” the settlement
judge “to sua sponte reopen a case, or sit later adversarily [sic].”1

¶7             We reject the first argument as unsupported by the terms of
the settlement agreement. General principles of contract law govern
determinations concerning the validity, interpretation, and scope of
settlement agreements. See Emmons v. Superior Ct., 192 Ariz. 509, 512, ¶ 14
(App. 1998). “The purpose of contract interpretation is to determine the
parties’ intent and enforce that intent.” Roe v. Austin, 246 Ariz. 21, 26, ¶ 17
(App. 2018) (citing Grosvenor Holdings, L.C. v. Figueroa, 222 Ariz. 588, 593,
¶ 9 (App. 2009)). Here, the parties agreed “to submit any disagreement”
over the settlement agreement’s “terms or implementation” to the



1      Wheeler might have waived the arguments by not reasserting them
after his counsel withdrew, but wavier is discretionary and we resolve his
arguments on the merits in the interest of judicial economy. See Noriega v.
Town of Mia., 243 Ariz. 320, 326, ¶ 27 (App. 2017).


                                      3
                             WHEELER v. DAVIS
                             Decision of the Court

settlement judge “for binding resolution.” That is what happened. We find
no error.

¶8            We also reject the second argument. To begin, the settlement
judge did not “sue sponte reopen [the] case, or sit later [adversely].”
Instead, he moved the court to reopen the case under the settlement
agreement and then heard and resolved the “disagreement” between the
parties over the terms of that agreement. Beyond that, Arizona Rule of Civil
Procedure 60 authorizes the superior court to relieve parties from a final
order or judgment based on any reason “justifying relief.” Ariz. R. Civ. P.
60(b)(6).2 The superior court has “extensive discretion” and “broad
equitable power[s]” to grant relief under Rule 60, Gonzalez, 243 Ariz. at 534,
¶ 11, when “appropriate to accomplish justice,” Webb v. Erickson, 134 Ariz.
182, 186 (1982). Thus, while Davis could have filed a separate cause of
action for breach of the settlement agreement, neither the settlement
agreement nor the civil rules prohibited her from seeking to reinstate the
case. Because the record has ample evidence to support the superior court’s
decision, we find no error.

¶9          Davis requests her attorney fees on appeal under A.R.S. § 12-
341.01(A), which we award, along with her costs on appeal, upon
compliance with ARCAP 21.

                                CONCLUSION

¶10           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




2       “The Arizona Rules of Civil Procedure changed in 2016,
reorganizing Rule 60(c) as Rule 60(b), without substantive change.”
Gonzalez v. Nguyen, 243 Ariz. 531, 532, ¶ 1 n.1 (2018). Therefore, the cases
cited in this decision reference Rule 60(c), but this provision is substantively
identical to the current Rule 60(b).


                                          4